EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT, made and entered into as of September 16, 2008, by
and between NorStates Bank (hereinafter called the “Bank”), and Scott Yelvington
(hereinafter called the “Employee”).
 
WHEREAS, the Bank is a wholly-owned subsidiary of Northern States Financial
Corporation, a Delaware corporation (“Holding Company”);
 
WHEREAS, the Bank desires to employ Employee as President and Chief Operating
Officer of the Bank;
 
WHEREAS, Employee’s experience and knowledge are considered to be necessary to
the future success of the Bank and the Holding Company;
 
WHEREAS, it is in the best interests of the Bank to secure such involvement and
continued commitment by Employee.
 
NOW THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:
 
1.           Employment and Term.
 
(a)           Employment.  The Bank shall employ Employee as the President and
Chief Operating Officer of the Bank, and the Employee shall so serve for the
term set forth in this Paragraph.
 
(b)           Term.  The initial term of employment under this Agreement shall
be a period commencing on September 16, 2008 (the “Effective Date”) and ending
on December 31, 2010, subject to earlier termination as provided
herein.  Thereafter, the term of this Agreement shall automatically be extended
for successive one (1) year terms beginning on January 1, 2011 and each
successive year thereafter, subject to earlier termination as provided herein,
provided that neither party has provided written notice to the other party prior
to the close of business on November 1 of the applicable year of its intent not
to extend the term of this Agreement for another year.
 
2.           Duties and Responsibilities.  Employee shall be employed as the
President and Chief Operating Officer of the Bank.  Employee shall render such
administrative and management services to the Bank as are customarily performed
by persons situated in a similar executive capacity and shall promote the
business of the Bank.  Employee’s other duties shall be such as the Chief
Executive Officer or the Board of Directors may from to time to time reasonably
direct, including normal duties as an officer of the Bank, consistent with his
title and basic duties and authority.
 
3.           Salary.
 
(a)           Base Salary.  For services performed by the Employee for the Bank
pursuant to this Agreement during the period of employment as provided in
Paragraph 1 hereof,
 
 

--------------------------------------------------------------------------------


 
the Bank shall pay the Employee a base salary at the rate of $240,000.00 per
year, payable in substantially equal installments in accordance with the Bank’s
regular payroll practices.  The Employee’s base salary (with any increases under
subparagraph (b), below) shall not be subject to reduction without the
Employee’s written consent.  Any compensation which may be paid to the Employee
under any additional compensation or incentive plan of the Bank or the Holding
Company or which may be otherwise authorized from time to time by the Boards of
Directors of the Bank or the Holding Company (or an appropriate committee
thereof) shall be in addition to the base salary to which the Employee shall be
entitled under this Agreement.
 
(b)           Board Review of Base Salary.  Employee’s base salary shall be
subject to review from time to time, and the Bank may (but it is not required
to) increase the base salary as the Board of Directors of the Bank (or a duly
authorized committee thereof), in its discretion, may determine.
 
4.           Bonuses.  For each fiscal year during the term of employment, the
Employee shall be eligible to receive a target bonus equal to 10% of his Base
Salary, and a profit sharing bonus equal to 5% of his Base Salary, with the
actual amount of the bonuses determined from time to time by the Board of
Directors of the Bank, in good faith, in its sole discretion.
 
5.           Equity Incentive Compensation.  During the term of employment
hereunder the Employee shall be eligible to participate in any equity-based
incentive compensation plan or program that may be adopted by the Bank or the
Holding Company, when so authorized by the Board of Directors.
 
6.           Other Benefits.  In addition to the compensation described in
Paragraphs 3, 4 and 5, above, the Employee shall also be entitled to the
following:
 
(a)           Participation in Benefit Plans.  The Employee shall be entitled to
participate in employee benefit plans, programs and arrangements of the Bank or
the Holding Company to the extent the Employee is eligible for participation
under the terms of such plans, programs and arrangements.
 
(b)           Vacation.  The Employee shall be entitled to four weeks of paid
vacation.
 
(c)           Employee Perquisites.  The Bank shall furnish Employee with such
perquisites which may from time to time be provided by the Bank which are
suitable to the Employee’s position and adequate for the performance of his
duties hereunder and reasonable in the circumstances.  Among other perquisites,
the Bank shall provide Employee with an automobile allowance of $12,000.00 per
year.
 
(d)           Expense Reimbursement.  The Bank shall reimburse Employee’s
reasonable expenses incurred in performing services hereunder, which are
incurred and accounted for in accordance with the Bank’s regular policies and
procedures applicable thereto.
 
(e)           Club Membership.  The Bank shall pay for Employee’s monthly dues
and assessments at the Glen Flora Country Club in Waukegan, Illinois.
 
 
2

--------------------------------------------------------------------------------


 
7.           Non-Solicitation.  Employee acknowledges that the Bank and its
subsidiaries and affiliates by the nature of their business have a legitimate
and protectable interest in their clients, customers and employees with whom
they have established significant relationships as a result of a substantial
investment of time and money.  Employee agrees that during the period of his
employment with the Bank and for a period of twelve (12) months after
termination of his employment for Just Cause or by Employee without Good Reason,
he will not (except in his capacity as an employee of the Bank) directly or
indirectly, for his own account, or as an agent, employee, director, owner,
partner, or consultant of any corporation, firm, partnership, joint venture,
syndicate, sole proprietorship or other entity:
 
(a)           solicit for any reason any client or customer of the Bank or any
of its subsidiaries or affiliates; or
 
(b)           solicit any employee or agent of the Bank or any of its
subsidiaries or affiliates to terminate his or her relationship with the Bank or
any of its subsidiaries or affiliates.
 
8.           Termination and Termination Pay.  Employee’s employment under this
Agreement may be terminated upon the following occurrences:
 
(a)           By the death of Employee during the term of this Agreement, in
which event Employee’s estate shall be entitled to receive all compensation due
Employee through the last day of employment in which his death shall have
occurred.
 
(b)           At any time by a decision of the Chief Executive Officer or the
Board of Directors of the Bank for conduct not constituting Just Cause or by
Employee, upon sixty (60) calendar days prior written notice to the Employee or
the Bank, as the case may be.  In the event of such termination by the Chief
Executive Officer or the Board of Directors without Just Cause or by the
Employee for Good Reason, the Bank (i) shall pay Employee a gross amount equal
to one year of his Base Salary plus his target annual bonus, with such amount
payable in substantially equal payments for twelve (12) months after termination
in accordance with the Bank’s regular payroll practices; and (ii) shall cause to
be continued the medical, dental, life and disability coverage (with continued
life and disability coverages subject to the provisions of the Bank’s insurance
contracts) substantially identical to the terms and coverage maintained by the
Bank for Employee prior to severance for twelve (12) months after
termination.  Other benefits as indicated in Paragraph 6(b), (c) and (d) shall
terminate immediately. In the event of termination of this Agreement by Employee
without Good Reason, compensation and benefits will be terminated upon the
proposed date of the employment termination or as may otherwise be determined by
the Chief Executive Officer or the Board of Directors of the Bank.
 
(c)           The Bank reserves the right to terminate this Agreement at any
time for Just Cause.  Termination for “Just Cause” shall mean termination for
conduct materially injurious to the Bank including Employee’s personal
dishonesty, incompetence, willful violation of any law, rule or regulation
(other than traffic violations or similar offenses), willful misconduct, breach
of a fiduciary duty, intentional failure to perform stated duties, willful
violation of any administrative action issued by the Federal Deposit Insurance
Corporation (or any other regulatory agency having jurisdiction over Employee or
the Bank), or material breach of any other provision of this Agreement.  In the
event this Agreement is terminated for Just
 
 
3

--------------------------------------------------------------------------------


 
Cause, the Bank shall only be obligated to continue to pay Employee his salary
up to the date of termination.  In the case of a termination of this Agreement
for Just Cause, the notice of termination given to Employee by the Bank shall
include a listing of the reasons as to why the Employee was guilty of conduct
constituting Just Cause.
 
(d)           In the event that a “Change in Control” (as defined below) shall
have occurred or the Board of Directors of the Bank, as appropriate, has
determined that a Change in Control has occurred, Employee shall be entitled to
the benefits provided in Paragraph 9 if Employee’s employment is terminated
within twelve (12) months following such Change in Control (regardless of
whether such termination results from his dismissal or from his resignation at
any time during the term of this Agreement for “Good Reason”).  For purposes of
this Agreement, “Good Reason” shall mean any of the following that occurs
subsequent to a Change in Control (or subsequent to the Effective Date of this
Agreement in a non-Change in Control context, as applicable below):
 
(i)           any significant reduction in the compensation structure of the
Employee, and the assignment to Employee by the Bank of duties inconsistent with
Employee’s position, duties, responsibilities and status with the Bank
immediately prior to a Change in Control, or a change in Employee’s titles or
offices as in effect immediately prior to a Change in Control or any removal of
Employee from or any failure to reelect Employee to any of such positions,
except in connection with the termination of his employment for disability,
death or cause, or by Employee other than for Good Reason;
 
(ii)           Employee’s relocation directed by the Bank to any place more than
twenty-five (25) miles from the location at which Employee performed his duties
immediately prior to the time of a Change in Control, except for required travel
by Employee on the Bank’s business to an extent substantially consistent with
Employee’s business travel obligations immediately prior to the time of a Change
in Control;
 
(iii)           any material breach by the Bank of any provision of this
Agreement or any other agreement with Employee; or
 
(iv)           any failure by the Bank to obtain the assumption of this
Agreement by any successor or assign of the Bank.
 
9.           Change in Control.  For purposes of this Agreement, a “Change in
Control” of the Bank shall mean (i) a reorganization, merger, consolidation,
sale of all or substantially all the assets of the Bank or the Holding Company
or similar transaction occurs in which the Bank or the Holding Company is not
the resulting entity; or (ii) the acquisition by any individual or entity (which
as of the date of this Agreement does not own 51% of the common stock of the
Holding Company) of 51% or more of the common stock of the Holding Company.
 
(a)           Upon a Change in Control, any outstanding stock options that may
have been granted to Employee, and any other awards granted to Employee under
any equity based compensation plan of the Bank or the Holding Company shall
become vested.
 
 
4

--------------------------------------------------------------------------------


 
(b)           Upon a termination without Just Cause or for Good Reason at or
after a Change in Control, Employee will receive a lump sum payment equal to the
sum of two times his base salary plus two times his target annual bonus, payable
within ten (10) business days after such termination, and the Bank shall cause
to be continued medical, dental, life and disability coverage (with continued
life and disability coverage subject to the provisions of the Bank’s insurance
contracts) substantially identical to the coverage maintained by the Bank for
the Employee prior to severance for thirty-six (36) months after termination.
 
(c)           If any payments or benefits constitute “excess parachute payments”
(as defined in Code Section 280G), Employee will be fully grossed up if such
payments and benefits exceed 330% of Employee’s “base amount” (as defined in
Code Section 280G).  If such payments and benefits equal 330% or less of
Employee’s base amount, payments will be reduced so that Employee does not
receive any excess parachute payments.
 
10.           Release.  Notwithstanding anything to the contrary contained
herein, Employee’s right to receive any and all separation payments or benefits
under Paragraphs 8 or 9 shall be conditioned on the execution and delivery of a
general release by Employee in favor of the Company, its affiliates and their
officers, directors and employees.  Any such payment or benefit shall be
deferred until the expiration of the seven day revocation period prescribed by
the Age Discrimination in Employment Act of 1967, as amended, or any similar
revocation period in effect on the effective date of the termination of
Employee’s employment.
 
11.           Non-Competition.  Upon the termination of employment for any
reason, the Employee covenants and agrees that for a period of twelve (12)
months he shall not knowingly, without the prior written consent of the Bank, in
a twenty-five (25) mile radius of the then-existing branches of the Bank, either
alone or in partnership or jointly or in conjunction with any person or persons,
financial institution, firm, association, syndicate, company or corporation as
principal, agent, employee, officer, director, shareholder, consultant, investor
or advisor or in any other manner whatsoever, carry on or be engaged in the
commercial banking or financial institution business; provided that this
Paragraph 11 shall not prohibit Employee from (i) owning less than 5% of the
outstanding stock of any class of a retail or commercial financial institution
or corporation controlling a retail or commercial banking institution which is
publicly traded, so long as he has no active participation in the business or
management of such corporation or financial institution, (ii) retaining shares
of a financial institution or corporation controlling a financial institution
currently held by Employee, so long as he has no active participation in the
business or management of such financial institution or corporation, or
(iii) enter into or perform under any consulting agreement or any other
agreement or arrangement to serve in an advisory capacity, subject to the
consent of the Bank.
 
12.           Enforcement.  In the event the Bank shall fail to pay any amounts
due to Employee under this Agreement as they come due, the Bank agrees to pay
interest on such amounts at a rate equal to the prime rate (as from time to time
published in The Wall Street Journal (Midwest Edition)) plus one percent (1%)
per annum. The Bank agrees that Employee and any successor shall be entitled to
recover all costs of enforcing any provision of this Agreement, including
reasonable attorneys’ fees and costs of litigation.
 
 
5

--------------------------------------------------------------------------------


 
13.           Confidential Information.  Employee shall not at any time during
or following his employment hereunder, directly or indirectly, disclose or use
on his behalf or another’s behalf, publish or communicate, except in the course
of his employment and in the pursuit of the business of the Bank or the Holding
Company or affiliates, any proprietary information or data of the Bank or the
Holding Company or affiliates, which is not generally known in the banking
business and which the Bank and/or the Holding Company may reasonably regard as
confidential and proprietary.  Employee recognizes and acknowledges that all
knowledge and information which he has or may acquire in the course of his
employment, such as, but not limited to the business, developments, procedures,
techniques, activities or services of the Bank and/or the Holding Company or the
business affairs and activities of any customer, prospective customer,
individual firm or entity doing business with the Bank and/or the Holding
Company are its sole valuable property, and shall be held by Employee in
confidence and in trust for their sole benefit.  All records of every nature and
description which come into Employee’s possession, whether prepared by him, or
otherwise, shall remain the sole property of the Bank and/or the Holding Company
and upon termination of his employment for any reason, said records shall be
left with the Bank and/or the Holding Company as part of its property. Employee
acknowledges that the Bank has no adequate remedy at law and will be irreparably
harmed if Employee breaches or threatens to breach the provisions of Paragraphs
7, 10 or 14 and, therefore agrees that the Bank shall be entitled to seek, in
any court of competent jurisdiction: (i) injunctive relief to prevent any breach
or threatened breach of any such section, (ii) specific performance of the terms
of each of such sections in addition to any other legal or equitable remedy the
Bank or the Holding Company may have and (iii) enforcement of any such section
in any court of competent jurisdiction.
 
14.           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be determined to have been duly given to any party
(a) upon delivery to the address of such party specified below if delivered
personally or by courier; (b) upon dispatch if transmitted by telecopy or other
means of facsimile, provided a copy thereof is also sent by regular mail or
courier; or (c) within forty-eight (48) hours after deposit thereof in the U.S.
mail, postage prepaid, for delivery as certified mail, return receipt requested,
addressed, in any case to the party at the following address(es) or telecopy
numbers:
 
(a)           If to Employee, at the address set forth on the signature
page hereof.
 
(b)           If to the Bank:
 
NorStates Bank
1601 N. Lewis Avenue
Waukegan, IL  60085-1761
Attn:  Chief Executive Officer
Telecopy No.:  (847) 244-7485
 
or to such other address(es) or telecopy number(s) as any party may designate by
written notice in the aforesaid manner.
 
 
6

--------------------------------------------------------------------------------


 
15.           Indemnification.
 
(a)           Subject to any applicable restrictions by regulatory agencies, in
the event that legal action is instituted against Employee during or after the
term hereof by a third party (or parties) based on the performance or
nonperformance by Employee of his duties hereunder, the Bank will assume the
defense of such action by its attorneys without prejudice to or waiver by the
Bank of its rights and remedies against Employee.  In the event that there is a
final judgment entered against Employee in any such litigation, and the Bank’s
Board of Directors determines that Employee should, in accordance with its
charter, By-Laws, or insurance reimburse such entities, Employee shall be liable
to the Bank for all such costs and expenses paid or incurred by them in the
defense of any such litigation (the “Reimbursement Amount”).  The Reimbursement
Amount shall be paid by Employee within thirty (30) days after rendition of the
final judgment.  The Bank shall be entitled to set off the reimbursement amount
against all sums which may be owed or payable by the Bank to Employee hereunder
or otherwise.  The parties shall cooperate in the defense of any asserted claim,
demand or liability against Employee or the Bank or its subsidiaries or
affiliates.  The term “final judgment” as used herein shall be defined to mean
the decision of a court of competent jurisdiction, and in the event of an
appeal, then the decision of the appellate court, after petition for rehearing
has been denied, or the time for filing the same (or the filing of further
appeal) has expired.
 
(b)           The rights to indemnification under this Paragraph 15 shall be in
addition to any rights which Employee may now or hereafter have under the
articles or by-laws of the Bank or any of its affiliates or subsidiaries, under
any insurance contract maintained by the Bank or any of its affiliates or
subsidiaries, or any agreement between Employee and the Bank or any of its
affiliates or subsidiaries.
 
16.           Entire Understanding.  This Agreement constitutes the entire
understanding between the parties relating to Employee’s employment hereunder
and supersedes and cancels all prior written and oral understandings and
agreements with respect to such matters.
 
17.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the heirs and representatives of the Employee and the successors
and assigns of the Bank.  This Agreement shall be binding upon any successor of
the Bank in accordance with the operation of law, and such successor shall be
deemed the “Bank” for purposes of this Agreement.
 
18.           Execution in Counterparts.  This Agreement may be executed by the
parties hereto in two (2) or more counterparts, each of which shall be deemed to
be an original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart.
 
19.           Jurisdiction and Governing Law.  Except as provided in Paragraph
11, jurisdiction over disputes with regard to this Agreement shall be
exclusively in the state and federal courts located in the State of Illinois,
and this Agreement shall be construed and interpreted in accordance with and
governed by the laws of the State of Illinois, without regard to the choice of
laws provisions of such laws.
 
 
7

--------------------------------------------------------------------------------


 
20.           Severability.  If any provision of this Agreement shall be
adjudged by any court of competent jurisdiction to be invalid or unenforceable
for any reason, such judgment shall not affect, impair or invalidate the
remainder of this Agreement.  Furthermore, if the scope of any restriction or
requirement contained in this Agreement is too broad to permit enforcement of
such restriction or requirement to its full extent, then such restriction or
requirement shall be enforced to the maximum extent permitted by law, and the
Employee consents and agrees that any court of competent jurisdiction may so
modify such scope in any proceeding brought to enforce such restriction or
requirement.
 
21.           Waiver.  The waiver of any party hereto of a breach of any
provision of this Agreement by any other party shall not operate or be construed
as a waiver of any subsequent breach.
 
22.           Amendment.  No change, alteration or modification hereof may be
made except in a writing, signed by each of the parties hereto.
 
23.           Construction.  The language used in this Agreement will be deemed
to be the language chosen by the Bank and Employee to express their mutual
intent and no rule of strict construction shall be applied against any person.
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and the pronouns
stated in either the masculine, the feminine or the neuter gender shall include
the masculine, feminine or neuter.  The headings of the Paragraphs of this
Agreement are for reference purposes only and do not define or limit, and shall
not be used to interpret or construe the contents of this Agreement.  This
Agreement is entered into in good faith by all the parties.
 
24.           Code Section 409A.
 
(a)           The parties acknowledge that Section 409A of the Code imposes
excise taxes and other penalties (“409A Penalties”) on deferred compensation
that does not meet certain requirements.  The parties intend that 409A Penalties
shall not apply to any payment or the provision of any benefit hereunder, and
accordingly, the provisions of this Agreement shall be construed consistent with
that intention.  This Section 24 shall apply to any payment or benefit to which
409A Penalties would apply, notwithstanding that intention. If such 409A
Penalties could be avoided by delaying the payment or postponing the provision
of the benefit, such payment or provision of the benefit shall be delayed or
postponed until such time as it may be made or provided without Section 409A
Penalties.  If delay or postponement of a payment or the provision of a benefit
would not avoid the imposition of 409A Penalties, the parties agree to cooperate
diligently to revise the Agreement in order to preserve insofar as possible the
payment or benefit free from 409A Penalties without materially changing the
economic value of this Agreement to either party.
 
(b)           If at the time of Employee’s “separation from service” (as that
term is or may be defined in Section 409A(a)(2)(A)(i) of the Internal Revenue
Code of 1986, as amended, from the Company:  (a) Employee is a “specified
employee” as that term is or may be, defined under Section 409A(a)(2)(B) of the
Code; and (b) a payment provided for under this Agreement is required to be
treated as deferred compensation under Section 409A of the Code, then no such
 
 
8

--------------------------------------------------------------------------------


 
payment may be made before the date which is six (6) months after the date of
separation from service.
 
[SIGNATURE PAGE FOLLOWS]
 
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
 

 
NORSTATES BANK
 
 
      /s/Fred Abdula       By: Fred Abdula       Title: Chairman of the Board
and
Chief Executive Officer   

 
 
 

 Address:  
EMPLOYEE
 
 
  1531 N. Highland Avenue      /s/Scott Yelvington   
Arlington Heights, IL  60004
 
By:
 Scott Yelvington            

 
 
10

 